Citation Nr: 1028249	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter is on appeal from the Newark Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in June 2009.  A transcript of the hearing is of record.  The 
record was held open for 60 days to allow for additional 
evidence; however none was received.  

In October 2009, the Board granted service connection for 
tinnitus, denied service connection for bilateral hearing loss 
and denied service connection for PTSD.  
 
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court").  
In a May 2010 Order, the Court granted the parties Joint Motion 
for Remand (JMR), vacated the Board's October 2009 decision, only 
with regard to the denials of service connection for PTSD and 
bilateral hearing loss, and remanded the matter to the Board for 
compliance with the instructions in the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the JMR, a remand is required to complete further 
development of these issues.

Regarding the claim for bilateral hearing loss, the Board notes 
that during the June 2009 hearing, the Veteran testified that he 
had yearly physical examinations with his long-time employer 
throughout his 36 years of employment.  He also stated he 
complained repeatedly about his hearing loss during those 
examinations.  While the Veteran testified that all of his 
employer's records had been lost in its headquarters at the World 
Trade Center in September 2001, he also testified that he had 
retired 4 years before the hearing, which would suggest a 2005 
retirement.  

An October 2007 psychological evaluation included the observation 
that he had retired in 2006.  Even with the inconsistent dates, 
there remains the potential that records were made and kept of 
employment physical examinations, to include a retirement 
examination for the Veteran's long time employer, dated from 2002 
to 2006.  Every effort should be made to obtain these records and 
include them in the claims file.

Regarding the Veteran's PTSD claim, again the Board notes that 
during his June 2009 testimony, the Veteran discussed a stressor 
not found earlier in record, specifically another soldier being 
injured by a booby-trap while he was installing a culvert.  This 
stressor was added to the already discussed in the record Vietnam 
stressors of being shot at while performing tasks outside the 
base, a sabotaged rope that caused him to fall 40 feet from a gas 
tank and to be hospitalized, and volunteering to perform mortuary 
duty in the field (picking up bodies after firefights).    

Further, while the October 2007 evaluation report concluded with 
a diagnosis of PTSD and attributed the Veteran's symptoms and 
diagnosis to his participation in the "Vietnam War," the 
evaluation contained no discussion of any of the stressor events 
themselves.  The evaluation report, as well as the Veteran's 
testimony, refer generally to his receipt of sessions of 
individual therapy at that facility, though there are no such 
therapy sessions notes in the record.  See Transcript.  These 
therapy session records should be obtained and added to the 
record.

Therefore, the Veteran should be afforded a VA PTSD examination.  
The examiner must explicitly comment on the claimed stressors and 
whether they sufficiently support a diagnosis of PTSD.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions. VA adjudicators may not 
rely on their own unsubstantiated medical conclusions).

Finally, effective July 13, 2010, a regulatory change to 38 CFR § 
3.304(f) went into effect that may have bearing on the Veteran's 
still pending claim.  Adjudication should reflect the regulatory 
amendment.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for his annual physical 
examinations, to include any retirement 
examination, conducted as part of his 
employment with the Port Authority of New 
York/New Jersey from 2002 to 2006.  Document 
any attempts to obtain such records, to 
include any negative replies.  

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  In the 
alternative, the Veteran should be informed 
that he may submit the records himself 
directly to VA.

2.  If and only if these employment physical 
examination reports from the Veteran's 
employer are obtained and added to the 
record, then afford the Veteran an 
appropriate VA auditory examination.  

The claims file must be made available to the 
examiner for review in connection with the 
examination.  All audiological findings, 
including speech recognition scores using the 
Maryland CNC Test, should be reported. 

a.  This examination must include 
descriptions of the functional effects of the 
hearing loss disability under the ordinary 
conditions of daily life.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

b. The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's hearing loss disability is causally 
related to the Veteran's active duty service.  
All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report. 

3.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all mental health providers, to 
include any treatment from Evers 
Psychological Associates, 2421 Atlantic Ave, 
Ste 102, Manasquan, New Jersey, for the 
period from August 2007 to present.  Document 
any attempts to obtain such records, to 
include any negative replies.  

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  In the 
alternative, the Veteran should be informed 
that he may submit the records himself 
directly to VA.

4.  After the above listed documents are 
accounted for and added to the record, 
schedule the Veteran for an examination to 
ascertain the existence and etiology of his 
claimed PTSD.  The claims file must be made 
available for review by the examiner, and the 
examination report must reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should opine as to the following:

Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed PTSD is a result of a sufficient in-
service stressor, one that is adequate to 
support a diagnosis of PTSD, and whether the 
symptoms are related to that claimed 
stressor?

A rationale for any opinion advanced must be 
provided.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology.  

4.  Then readjudicate the claims at issue in 
light of any additional evidence obtained and 
in consideration of the July 13, 2010, 
regulatory change to 38 CFR § 3.304(f).  If 
the disposition of the claims remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

